 


Exhibit 10.1

 

 
September 26, 2011

 
VIA SCAN EMAIL


Matthew J. During, M.D., D.Sc.
Professor and Director
The Ohio State University
Human Cancer Genetics Program
BRT 912, 460 West 12th Street
Columbus, OH 43210


Dear Dr. During:


Reference is hereby made to the Consulting Agreement, dated as of October 1,
1999, by and between you and Neurologix, Inc. (the "Company"), as amended on
October 8, 2003, April 30, 2004, June 27, 2006, October 1, 2007, October 3,
2008, August 31, 2009 and November 9, 2010 (the Consulting Agreement, as amended
to date, is hereafter referred to as the "Consulting Agreement").  Capitalized
terms used herein but not otherwise defined herein shall have the respective
meanings assigned to such terms in the Consulting Agreement.


As you are aware the term of the Consulting Agreement is scheduled to terminate
by its terms on September 30, 2011.  The Company desires to continue without
interruption your relationship as a consultant to the Company on the terms and
conditions set forth in the Consulting Agreement.  In connection therewith the
Company is sending you this letter (this "Amendment") in order to properly amend
the Consulting Agreement, effective as of September 30, 2011, as follows:

 
1.           Section 4 of the Consulting Agreement is amended and restated,
effective as of September 30, 2011, to read as follows:


"4.           Term and Termination.  The term of this Agreement shall end on
September 30, 2012, unless earlier terminated for cause (including breach of any
agreement between the parties) by either party upon thirty (30) days' prior
written notice to the other party; provided, that, the Consultant's obligations
set forth in Sections 3(c), 5 and 7 of this Agreement shall survive any such
termination and the Company's obligations set forth in Sections 3(a) and 3(b) of
this Agreement with respect to services rendered by the Consultant during the
term of this Agreement shall survive any such termination."


2.           (a)           Except as amended by the terms of this Amendment, all
of your and the Company's respective rights and obligations under the Consulting
Agreement and the related Confidentiality, Proprietary Information and
Inventions Agreement, dated as of October 1, 1999, between yourself and the
Company, shall be deemed preserved by this Amendment, without modification or
reduction.
 
 
 

--------------------------------------------------------------------------------

 
 
        (b)           You acknowledge and confirm that the representations and
warranties made by you in Section 6 of the Consulting Agreement are true and
correct as of the date of this Amendment.


3.           This Amendment shall be governed by, and construed pursuant to, the
laws of the State of New York applicable to agreements made and to be performed
wholly within such State.


4.           This Amendment may be executed in one or more counterparts, each of
which shall be considered an original instrument, but all of which shall be
considered one and the same agreement.  This Amendment may be executed by, and
become effective upon, the delivery by facsimile or e-mail (in .pdf format) of
copies of the signatures of the parties hereto.






Signature page follows
 
 
 
 

--------------------------------------------------------------------------------

 
 
Please indicate your acceptance of the foregoing by signing below.




 Very truly yours,




 NEUROLOGIX, INC.




 By:     /s/ Marc L. Panoff               
Marc L. Panoff
Chief Financial Officer








 ACCEPTED AND AGREED:




         /s/ Dr. Matthew During               
 Dr. Matthew During




 
 

--------------------------------------------------------------------------------

 
 